UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7252



GEORGE SAMUEL GREEN, JR.,

                                                 Plaintiff - Appellant,

             versus


STANLEY K. YOUNG; SYED Z. AHSAN, Psychiatrist;
DAVID JONES, Psychologist; KIMBERLY ANN BAYS,
Mental Health Supervisor/WRSP,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-722-7)


Submitted:    November 22, 2006              Decided:   February 2, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Rosalie Pemberton Fessier, TIMBERLAKE, SMITH, THOMAS & MOSES, PC,
Staunton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George Samuel Green, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Green v. Young, No. CA-03-722-7 (W.D. Va. filed June 8,

2004; entered June 9, 2004).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                   - 2 -